Title: John Paul Jones to John Adams, 7 Jan. 1786
From: Jones, John Paul
To: Adams, John


          
            
              Sir,
            
            

              Paris

              Janry. 7th. 1786.
            
          

          On the 8th. of october last Mr. Jefferson wrote me a Letter approving of a proposition I
            had made to him that I should deputize Dr. Bancroft to
            sollicit the Court of Denmark, through the Danish Minister at London, for the
            Compensation due for the Prizes made by the Squadron I commanded in Europe and given up
            to the British by the Danish Government, in the year 1779 in the port of Bergen in
            Norway. Mr. Jefferson was also so obliging as to undertake
            to write to you on the subject, and to pray you to support Dr. Bancroft’s application.
          In consequence of this arrangement I wrote to Dr. Bancroft the 11th. of October,
            and inclosed the Papers that I thought necessary to give effect to the Application, all
            which he has of course communicated to you.
          I had two Reasons for proposing the application in this manner.
              1st. I intend to return myself to America in the Spring,
            to render an account of the Business I have concluded with the Court of Versailles. And
              2dly. there is no Danish Minister here nor expected here,
            ’till the Summer. I shall esteem myself personally and particularly obliged by the Kind
            support you are pleased to give Dr. Bancroft’s
            application.
          I am, with sentiments of great esteem & respect, / Sir your
            most obedient / and most humble Servant

          
            
              PAUL JONES
            
          
        